Citation Nr: 0722073	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability manifested by anterior cruciate ligament 
(ACL) reconstruction, partial meniscectomy, and an old 
patella fracture. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2007 Order, the Court 
granted a joint motion of the parties, vacated the portion of 
the December 2005 Board decision that denied a rating in 
excess of 30 percent for a right knee disability manifested 
by anterior cruciate ligament (ACL) reconstruction, partial 
meniscectomy, and an old patella fracture, and remanded this 
matter for readjudication consistent with the joint motion.

This case was initially before the Board on appeal from a 
June 1991 rating decision of the Waco, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
1993, the veteran attended a hearing before a Veterans Law 
Judge at the Houston, Texas, RO.  A transcript of the hearing 
is of record.  In November 2000, VA notified the veteran that 
since the Veterans Law Judge who presided over the November 
1993 hearing no longer worked at the Board, the veteran had 
the right to a hearing before another Veterans Law Judge.  In 
his December 2000 reply, the veteran indicated that he did 
not wish to have another hearing.  The veteran's claim is now 
being handled by the RO in Columbia, South Carolina.

The Board notes that the veteran's case has previously been 
before the Board in October 1996 (Board Remand), January 2001 
(Board Remand), May 2003 (Board denied increased rating - 
Court vacated and remanded in a February 2004 Order), and 
August 2004 (Board Remand).  Pursuant to the Court Order, 
another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his right knee disability manifested 
by ACL reconstruction, partial meniscectomy, and an old 
patella fracture has worsened.  In accordance with the 
Court's March 2007 Order remanding this matter for 
readjudication consistent with the joint motion, the veteran 
should be provided a VA examination by an orthopedic surgeon 
to determine the current severity of the his right knee 
disability manifested by ACL reconstruction, partial 
meniscectomy, and an old patella fracture, including any 
additional functional impairment due to pain, weakened 
movement, excess fatigability, and incoordination.  

The Board notes that aside from the 30 percent rating that is 
the subject of this appeal, the veteran is also in receipt of 
a separate 10 percent rating for right knee arthritis.  He 
has not expressed disagreement with the separate 10 percent 
rating and that issue is not before the Board on appeal.  
That being said, the VA examiner (and any adjudicators) 
should carefully report findings regarding right knee 
symptomatology, specifying which symptoms are due to the 
arthritis and which to the ACL reconstruction, partial 
meniscectomy, and an old patella fracture.  This cautionary 
note is an attempt to avoid compensating the veteran twice 
for the same disability.   Such practice, called 
"pyramiding" is to be avoided.  See 38 C.F.R. § 4.14.

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained.  Specifically noted 
in this regard are the veteran's most recent treatment 
records from the Charleston VA Medical Center (VAMC).  

As this matter is once again being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist have been met.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including his 
most recent VAMC treatment records.  If 
the RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request that 
they assist in providing the outstanding 
evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination with an orthopedic surgeon 
to determine the nature and extent of all 
impairment due to his service-connected 
right knee disability manifested by ACL 
reconstruction, partial meniscectomy, and 
an old patella fracture.  The VA examiner 
should carefully report findings 
regarding right knee symptomatology and 
identify the etiology of such symptoms.  
Where possible, the examiner should 
specify which symptoms are due to the 
arthritis and which to the ACL 
reconstruction, partial meniscectomy, and 
an old patella fracture.  This cautionary 
note is an attempt to avoid compensating 
the veteran twice for the same 
disability.  Such practice, called 
"pyramiding" is to be avoided.  See 
38 C.F.R. § 4.14.

The claims folders must be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
report.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knee.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue involving entitlement to a 
rating in excess of 30 percent for right 
knee disability manifested by ACL 
reconstruction, partial meniscectomy, and 
an old patella fracture.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and with the mandates of the March 
2007 Court Order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


